DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of a compound of Formula XXXI-A: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, wherein A is cycloalkylene; B is alkylene; R6 is H; R5 is CO2H; Ar is phenyl; R1 is polypeptide; R2 is polypeptide; R3 is H; R4 is H; L is -(alkylene-O)n-alkylene-; and R7 is C1-C6 alkyl (claims 29-32, 36-40 and 42-52), in the reply filed on January 15, 2020, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). The requirement is still deemed proper and was made FINAL in the previous Office action.
In the response filed May 10, 2021, Applicant affirmed the election without traverse of the antibody species with a heavy chain of SEQ ID NO: 1, a light chain of SEQ ID NO: 2 and a constant region of SEQ ID NO: 4.  The elected species was searched and the antibody species with a heavy chain of SEQ ID NO: 1, a light chain of SEQ ID NO: 2 and a constant region of SEQ ID NO: 4 was found to be free of the prior art. In the course of the search, prior art disclosing an antibody comprising SEQ ID NO: 4 was found. Therefore, the search was not extended further in accordance with MPEP § 803.02. Claims 44, 

Status of the claims
Claims 29, 31-32, 36-40, and 42-53 are pending. 
Claims 29-32, 36-40 and 42-52 are pending. Claims 29 and 31 were amended, claim 30 was cancelled and claim 53 was added in the response filed May 10, 2021. Claims 44, 46-48 and 50-52 are withdrawn.

Claim Rejections - 35 USC § 112 - withdrawn
The rejection of claims 29-31, 36, 37, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment and arguments filed May 10, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 and R2 that is an CD70 antibody, or to the other of R1 and R2 that could be a polypeptide. It is not clear if the claim is requiring at least one of R1 and R2 to be an CD70 antibody and the other of R1 and R2 to be an antibody because the relationship between the CD70 antibody recited in claim 29 and the antibody recited in claim 31 is not defined. Claim 32 depends from claim 31 and fails to remedy this issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 31-32, 36-40, 42, 43 and 49 are rejected under 35 U.S.C. 103 as being obvious over Miao et al. (US 9,796,754, published on October 24, 2017, filed on May 24, 2012; corresponds to WO2012/166560, published December 6, 2012, filed May 24, 2012) in view of McDonagh et al. (US20090148942, published on June 11, 2009).
Miao et al. teach a compound comprising an antibody conjugated to dolastatin via a non-naturally encoded amino acid of Formula (XXXI-A), which is identical to the formula in instant claim 36:
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 wherein each variable is defined in the same way as in the instant claims (see prior art claims 42-56, especially claim 56). Miao et al. teach that the conjugation may occur via a non-naturally encoded amino acid in the antibody (col 113, lines 1-43; col 141, lines 38-67). The only difference between the prior art and the claims is as follows: Miao et al. teach that R1 is a generic antibody but not an anti-CD70 antibody specifically. 
McDonagh et al. teach a humanized anti-CD70 antibody or antigen-binding fragment, comprising instant SEQ ID NO: 4 (corresponds to prior art SEQ ID NO: 4).  McDonagh et al. teach CD70 binding agents such as humanized anti-CD70 antibodies and fragments and derivatives thereof that can be conjugated to a cytotoxic agent such as dolastatin (paragraphs [0122], [0159], [203])
It would have been obvious to substitute the anti-CD70 antibody taught by McDonagh et al. for the antibody at position R1 in Formula (XXXI-A) taught by Miao et al.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to use anti-CD70 to target the dolastatin to cells expressing CD70 for the treatment of cancers (McDonagh et al., paragraph [0006], [0122], [0159], [203]). One of ordinary skill in the art before the effective filing date would have had a reasonable expectation of success since Miao et al. teach that Formula (XXXI-A) can be linked to any polypeptide or antibody (claim 54).
The resulting conjugate satisfies the limitations of instant claims 29, 31-32, 36, 43 and 49.
With respect to claim 37, it would have been obvious to formulate the resulting antibody-drug conjugate as a pharmaceutical composition with a carrier, excipient or binder given that McDonagh et 
With respect to claims 38-40, Miao et al. allow for R1 to be H or an antibody, and R2 to be OH or an antibody (claim 49). Embodiments wherein both R1 and R2 are antibodies, R1 is H and R2 is an antibody, and R1 is an antibody and R2 are obvious variations of the options presented in Miao et al.
With respect to claim 42, Miao et al. teach at least one non-natural amino acid (column 113, lines 32-34), which overlaps with the claimed range of no more than ten.
Response to Arguments
Applicant traverses the rejection in the response filed May 10, 2021, on the grounds that Miao et al. does not teach an anti-CD70 antibody conjugated to dolastatin, wherein the conjugation occurs via a non-naturally encoded amino acid in the antibody, and that McDonagh et al. do not remedy the deficiencies of Maio et al. because they fail to teach conjugation by a non-naturally encoded amino acid. 
Applicant argues that the conjugates of the present invention are homogenous due to the precise control exerted over the position of conjugation, by matching the chemistry of the non-naturally encoded amino acid, precisely engineered into the antibody, with the reactive chemistry of the dolastatin. This argument has been fully considered but is not persuasive. Maio et al. discloses the benefits of utilizing non-natural amino acids at column 182, lines 4-54, specifically noting that:  “under these reaction conditions the chemistry is selective for non-natural amino acids as the sidechains of naturally occurring amino acids are unreactive. This allows for site-specific derivatization of polypeptides which have incorporated non-natural amino acids containing aromatic amine moieties or protected aldehyde moieties, including, by way of example, recombinant proteins. Such derivatized polypeptides and proteins can thereby be prepared as defined homogeneous products.” Therefore, the prior art predicts the advantages of the invention asserted by Applicant.
CD70 antibody via a non-natural amino acid. This argument has been fully considered but is not persuasive. If a single reference disclosed the invention, an anticipation rejection would have been made. The rejection is based on an obviousness analysis.
Applicant argues that there is no reason to combine the cited references because McDonagh does not recognize the lack of control associated with antibody drug conjugates via naturally occurring amino acids. This argument has been fully considered but is not persuasive. McDonagh may not recognize the lack of control as a problem but Maio et al. asserts homogeneity and control as well as additional advantages of using the non-natural amino acid as a conjugation site (column 182, lines 4-54):
First, aromatic amines can be reductively alkylated with carbonyl-containing compounds, including aldehydes, and ketones, in a pH range of about 4 to about 10 (and in certain embodiments in a pH range of about 4 to about 7) to generate substituted amine, including secondary and tertiary amine, linkages. Second, under these reaction conditions the chemistry is selective for non-natural amino acids as the sidechains of naturally occurring amino acids are unreactive. This allows for site-specific derivatization of polypeptides which have incorporated non-natural amino acids containing aromatic amine moieties or protected aldehyde moieties, including, by way of example, recombinant proteins. Such derivatized polypeptides and proteins can thereby be prepared as defined homogeneous products. Third, the mild conditions needed to effect the reaction of an aromatic amine moiety on an amino acid, which has been incorporated into a polypeptide, with an aldehyde-containing reagent generally do not irreversibly destroy the tertiary structure of the polypeptide (excepting, of course, where the purpose of the reaction is to destroy such tertiary structure). Similarly, the mild conditions needed to effect the reaction of an aldehyde moiety on an amino acid, which has been incorporated into a polypeptide and deprotected, with an aromatic amine-containing reagent generally do not irreversibly destroy the tertiary structure of the polypeptide (excepting, of course, where the purpose of the reaction is to destroy such tertiary structure). Fourth, the reaction occurs rapidly at room temperature, which allows the use of many types of polypeptides or reagents that would otherwise be unstable at higher temperatures. Fifth, the reaction occurs readily is aqueous conditions, again allowing use of polypeptides and reagents incompatible (to any extent) with non-aqueous solutions. Six, the reaction occurs readily even when the ratio of polypeptide or amino acid to reagent is stoichiometric, stoichiometric-like, or near-stoichiometric, so that it is unnecessary to add excess reagent or polypeptide to obtain a useful amount of reaction product. Seventh, the resulting amine can be produced regioselectively and/or regiospecifically, depending upon the design of the amine and carbonyl portions of the reactants. Finally, the reductive alkylation of aromatic amines with aldehyde-containing reagents, and the reductive amination of aldehydes with aromatic amine containing reagents, generates amine, including secondary and tertiary amine, linkages which are stable under biological conditions.

CD70 antibodies: that an CD70 antibody can be used to deliver dolastatin to cells expressing CD70 for the treatment of cancers (McDonagh et al., paragraph [0006], [0122], [0159], [203]).
Applicant argues that the Examples 25, 26 and 29,  and figures 2 and 4-6  of the original application demonstrate that an CD70 antibody conjugated to dolastatin via a non-natural amino acid significantly improves anti-cancer activity. Applicant argues that a person of ordinary skill in the art would not have been motivated to combine the cited references with a reasonable expectation of successfully arriving at an CD70 antibody-drug conjugate with the in vivo cancer activity shown in these Examples.
MPEP § 716.02 states: Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) In the instant case, the activity against cancer is expected in view of the teaching by McDonagh et al. that an CD70 antibody can be used to deliver dolastatin to cells expressing CD70 for the treatment of cancers (McDonagh et al., paragraph [0006], [0122], [0159], [203]). In addition, an advantages attributed to the use of a non-natural amino acids for conjugation are expected in view of Maio et al., which discloses the benefits of this system (column 182, lines 4-54).
For these reasons, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Applicant requested that this rejection be held in abeyance. This rejection is modified in view of the amendment filed May 10, 2021.
Claims 29, 31-32, 36-40, 42, 43 and 49  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-56 of U.S. Patent No. 9,796,754 in view of McDonagh et .   
U.S. Patent No. 9,796,754 claims a compound comprising an antibody conjugated to dolastatin via a non-naturally encoded amino acid of Formula (XXXI-A), which is identical to the formula in instant claim 36:
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 wherein each variable is defined in the same way as in the instant claims (see prior art claims 42-56, especially claim 56) with one difference: U.S. Patent No. 9,796,754 claims that R1 is a generic antibody but not an anti-CD70 antibody specifically.
McDonagh et al. teach a humanized anti-CD70 antibody or antigen-binding fragment, comprising instant SEQ ID NO: 4 (corresponds to prior art SEQ ID NO: 4).  McDonagh et al. teach CD70 binding agents such as humanized anti-CD70 antibodies and fragments and derivatives thereof that can be conjugated to a cytotoxic agent such as dolastatin (paragraphs [0122], [0159], [203])
It would have been obvious to substitute the anti-CD70 antibody taught by McDonagh et al. for the antibody at position R1 in Formula (XXXI-A) claimed in U.S. Patent No. 9,796,754.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to use anti-CD70 to target the dolastatin to cells expressing CD70 for the treatment of cancers (McDonagh et al., paragraph [0006], [0122], [0159], [203]). One of ordinary skill in the art before the effective filing date would have had a reasonable expectation of success since U.S. Patent No. 9,796,754 claims that Formula (XXXI-A) can be linked to any polypeptide or antibody (claim 54).

With respect to claim 37, it would have been obvious to formulate the resulting antibody-drug conjugate as a pharmaceutical composition with a carrier, excipient or binder given that McDonagh et al. teaches the use of anti-CD70 to target the dolastatin to cells expressing CD70 for the treatment of cancers (McDonagh et al., paragraph [0006], [0122], [0159], [203]).
With respect to claims 38-40, U.S. Patent No. 9,796,754 claims R1 to be H or an antibody, and R2 to be OH or an antibody (claim 49). Embodiments wherein both R1 and R2 are antibodies, R1 is H and R2 is an antibody, and R1 is an antibody and R2 are obvious variations of the options claimed in U.S. Patent No. 9,796,754.
With respect to claim 42, U.S. Patent No. 9,796,754 claims embodiments wherein R1 and/or R2 are antibodies. Therefore, the claims include embodiments with at least one non-natural amino acid, which overlaps with the claimed range of no more than ten.

Allowable Subject Matter
Claims 45 and 53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Anti-CD70 antibodies comprising a heavy chain of SEQ ID NO: 1 and a light chain of SEQ ID NO: 2 are free of the art.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654